PD-1596-14
                                                                           COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                           Transmitted 8/17/2015 3:14:04 PM
                                                                             Accepted 8/18/2015 9:45:53 AM
  August 18, 2015
                                                                                             ABEL ACOSTA
                                                                                                     CLERK




JOHN S. POLZER                                                             CANTEY HANGER PLAZA
DIRECT: 817.877.2870                                              600 WEST 6TH STREET, SUITE 300
EMAIL: jpolzer@canteyhanger.com                                  FORT WORTH, TEXAS 76102-3685
www.canteyhanger.com                                                       MAIN: 817.877.2800
                                                                            FAX: 817.877.2807




                                        August 17, 2015

VIA ELECTRONIC SERVICE

Abel Acosta
Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

        Re:         Cause No. PD-1596-14; Roger Liverman and Aaron Liverman v. The State
                    of Texas; in the Court of Criminal Appeals of Texas

Dear Mr. Acosta:

        On August 14, 2015 a Brief of Amicus Curiae of the Texas Construction
Association was filed in Cause Nos. PD-1595-14 and PD-1596-14. It incorrectly stated
that a conference had occurred with counsel for the Appellee. The Amicus Curiae seeks
to file an amended brief. This amended brief corrects the error by eliminating the
paragraph in its entirely. No other change has been made. This amendment is made
under Rule 38.7 of the Texas Rules of Appellate Procedure as justice requires.

                                            Sincerely,

                                            /s/ John S. Polzer

                                            John S. Polzer
JSP:kag
Enclosure
Abel Acosta
Court of Criminal Appeals
August 17, 2015
Page 2




cc:    (with enclosure)

Matthew J Kita                                        VIA E-SERVICE at matt@mattkita.com
P.O. Box 5110
Dallas, TX 75208
       Counsel for Appellants

Lara Tomlin                                 VIA E-SERVICE at Lara.tomlin@dentoncounty.com
Denton County Assistant District Attorney
1450 East McKinney Avenue
Denton, TX 76209
      Counsel for Appellee

Chris Brown – Firm